Citation Nr: 0722250	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from June 1968 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2007, the veteran testified 
before the undersigned at a hearing in Washington, D.C.

The issues of service connection for diabetic retinopathy and 
erectile dysfunction as secondary to diabetes mellitus have 
been raised.  The Board refers these issues to the RO for 
appropriate action.  


FINDING OF FACT

The competent, credible evidence of record indicates the 
veteran's diagnosed hypertension is related to his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension is proximately due to service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of entitlement to service connection for 
hypertension, the veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, hypertension will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service- 
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

At the outset, the Board notes that there is no competent 
medical evidence that the veteran's diagnosed hypertension is 
directly related to service.  Hypertension was not initially 
manifest during service or within the one year presumptive 
period.  In addition, a VA examiner has noted that 
hypertension was not shown in service.  See VA examination 
reports dated October and December 2004.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833 Vet. App. June 15, 2007). 

The veteran is competent to state that he has been told that 
his blood pressure readings were high and that he has 
hypertension.  However, since hypertension is not a simple 
diagnosis, he is not competent to make that diagnosis or to 
provide an assessment as to any etiological relationship 
between hypertension and service and/or diabetes mellitus.  
Thus, the veteran's testimony in written correspondence and 
at his hearing is not competent in that regard.  

The veteran is not competent to opine that his hypertension 
originated during service.  The medical evidence, which is 
competent as it was provided by medical professionals, shows 
that hypertension is not directly related to service.  These 
reports are more probative than the veteran's opinion as his 
opinion is not competent in that regard.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds 
that hypertension is not directly attributable to service or 
manifest in the presumptive year.  

The veteran primarily contends that his hypertension is due 
to his service-connected diabetes mellitus.  

VA medical records including VA examination reports, 
hospitalization reports, and outpatient records, first 
reflect an actual diagnosis of hypertension on 
November 20, 1996.  Thereafter, he was again noted to have 
hypertension on August 4, 1997.  The veteran was subsequently 
treated and medicated for his hypertension, continuously.  
The Board notes that there are few VA records dated in the 
1980's.  

In July 2004, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran had been diagnosed 
at age 36 (approximately in the mid-1980's) with 
hypertension.  He had been placed on insulin and remained 
insulin-dependent.  It was further noted that the veteran had 
coronary artery disease as well as polyneuropathy.  The 
diagnoses were Type II diabetes mellitus; atypical chest pain 
with abnormal stress test in 2003 showing ejection fraction 
of 35 percent and areas of myocardial ischemia; and symptoms 
of polyneuropathy in the feet with no objective findings on 
current examination.  

Based on the July 2004 examination, in an August 2004 VA 
rating decision, service connection was granted for coronary 
artery disease with history of myocardial infarctions 
secondary to diabetes mellitus, and a 60 percent rating was 
assigned..  

In October 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, it was noted 
that the veteran had a blood pressure reading of 190/40 in 
May 1985, but he was not diagnosed as having hypertension 
until the late 1990's.  The veteran was placed on oral 
medications, but his control was poor.  The examiner 
indicated that hypertension was not documented during 
service.  It was diagnosed in 1985, with documentation of 
hypertension in 1997 (it was actually 1996).  The examiner 
noted that the veteran had significant complications due to 
the diabetes mellitus.  The examiner stated that hypertension 
was not secondary to diabetes mellitus in general, however, 
it was fairly prevalent in diabetic patients.  It was 
therefore felt that it was at least as likely as not that the 
veteran's hypertension was related to his diabetic condition.  

Two months later, in December 2004, the same examiner 
rendered a different opinion.  The examiner stated that 
hypertension had been present since 1997 and medications had 
been increased since the diagnosis.  The diabetes mellitus 
was fairly well-controlled with normal hemoglobin A1C on 
current diabetic regimen.  There was no evidence of impaired 
renal function.  The examiner stated that hypertension in 
diabetic patients was almost always from end-organ (renal) 
involvement from diabetes.  The veteran's hypertension was 
therefore less likely as not related to his service-connected 
diabetes mellitus.  

The Board notes that the same medical laboratory findings 
were present at the time of both examinations.  They were 
performed in October 2004.  The examiner changed his opinion 
based on the lack of renal involvement; however, this fact 
was evident at the time of the October 2004 examination.  The 
examiner initially indicated that hypertension was fairly 
prevalent in diabetic patients as the basis of his or her 
opinion.  The examiner then changed the opinion, stating that 
hypertension was essentially prevalent in diabetic patients 
with renal involvement.  However, the examiner knew that the 
veteran did not have renal involvement when the initial 
opinion was rendered and he or she believed that the 
veteran's hypertension was likely related to service, even 
without renal involvement, as none was present.  Further, the 
examiner did not discuss the veteran's coronary artery 
disease which has been determined to be due to the diabetes 
mellitus and has been rated as 60 percent disabling.  The 
examiner also did not discuss if the veteran's hypertension 
was aggravated by either the coronary artery disease or the 
diabetes mellitus.  There is no opinion regarding aggravation 
whatsoever.  

The examiner who performed the examination constrained his 
scope of inquiry and tainted his conclusion when he was asked 
only to opine whether hypertension was caused or aggravated 
by service-connected diabetes, not whether hypertension was 
caused or aggravated by service-connected heart disease.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994). 

In sum, the veteran has been determined by VA to have 
significant cardiovascular disease as a result of the 
veteran's diabetes mellitus, as supported by the July 2004 
examination report.  The VA examiner conducting the 
subsequent examinations provided contradictory conclusions; 
one of the opinions provided an etiological relationship 
between hypertension and diabetes mellitus.  The Board finds 
that the medical evidence of record is therefore in relative 
equipoise as to the matter of whether hypertension is 
proximately due to or aggravated by diabetes mellitus.  The 
evidence in this case is so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, service connection for hypertension is 
warranted.


ORDER

Service connection for hypertension is granted.  



____________________________________________
MARY C. PELTZER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


